 

Exhibit 10.1

 

EXECUTION VERSION 

 

FOURTH AMENDMENT AND LIMITED WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT AND LIMITED WAIVER TO THE SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (this “Fourth Amendment”) is dated as of January 8, 2019, by
and among ACETO CORPORATION, a New York corporation (the “Borrower”), certain
other Loan Parties party hereto (the “Guarantors”), the Lenders party hereto
(the “Consenting Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders party to the Credit Agreement (in such
capacity, the “Administrative Agent”).

 

Statement of Purpose

 

The Borrower, the Guarantors, the lenders party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of December 21, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended a term loan and a revolving credit
facility to the Borrower.

 

The Borrower has requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Consenting Lenders have agreed, to
certain amendments and waivers to the Credit Agreement as specifically set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Capitalized Terms. All capitalized undefined terms used in this
Fourth Amendment (including, without limitation, in the introductory paragraph
and the Statement of Purpose hereto) shall have the meanings assigned thereto in
the Credit Agreement (as amended by this Fourth Amendment).

 

2.             Limited Waiver. Pursuant to Section 9.02(b) of the Credit
Agreement and on the effectiveness of this Fourth Amendment, each Consenting
Lender hereto hereby waives any Default or Event of Default arising under (a)
Article VII(a) of the Credit Agreement as a result of the failure by the
Borrower to pay principal or interest when due prior to the Fourth Amendment
Effective Date; provided, that the Borrower shall have paid all such principal
and interest on the Fourth Amendment Effective Date; provided, further, that the
Consenting Lenders hereby irrevocably agree to forbear from exercising any
rights and remedies with respect to the failure to pay such amounts when due
prior to the Fourth Amendment Effective Date, (b) Article VII(b) of the Credit
Agreement as a result of non-compliance by the Borrower with Section 6.12(d)
(Covenant Liquidity) and (c) Article VII(d) of the Credit Agreement as a result
of the failure of any Loan Party or any Subsidiary to make a payment in respect
of the Deferred Payment Amount.

 

3.             Amendments to Credit Agreement. Subject to and in accordance with
the terms and conditions set forth herein, the parties hereto agree that the
Credit Agreement is amended as follows:

 

(a)           Section 1.01 (Defined Terms) of the Credit Agreement is hereby
amended by adding the following new definitions in the appropriate alphabetical
order:

 

“Bank Cash” shall mean the amount on deposit in bank accounts maintained by the
Borrower and its subsidiaries on any date of determination.

 

“Fourth Amendment Effective Date” means January 8, 2019.

 



 

 

 

“Revolving Bridge Loans” means any Revolving Loans made on or after the Fourth
Amendment Effective Date in an aggregate outstanding principal amount not to
exceed $23,000,000.

 

“Waiver Fee” has the meaning given to such term in Section 2.12(e).

 

(b)           Section 1.01 (Defined Terms) of the Credit Agreement is hereby
further amended by deleting the terms “Revolving Loan Maturity Date” and “Term
Loan Maturity Date” in their entirety and substituting the following in lieu
thereof:

 

“Revolving Loan Maturity Date” means June 30, 2019.

 

“Term Loan Maturity Date” means June 30, 2019.

 

(c)           Section 2.02 (Loans and Borrowings) of the Credit Agreement is
hereby amended by adding clause (e) thereto immediately following clause (d) as
follows:

 

“(e) Notwithstanding any other provision of this Agreement, on and after the
Fourth Amendment Effective Date, the Borrower shall not be entitled to request,
or elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would exceed one (1) month.”

 

(d)           Section 2.10 (Repayment and Amortization of Loans; Evidence of
Debt) of the Credit Agreement is hereby amended by adding clause (h) thereto
immediately following clause (g) as follows:

 

“(h) Any repayment of the principal amount of the Revolving Loans after the
Fourth Amendment Effective Date shall be first applied to reduce the outstanding
principal amount of the Revolving Bridge Loans.”

 

(e)           Section 2.12 (Fees) of the Credit Agreement is hereby amended by
deleting clause (e) in its entirety and substituting the following in lieu
thereof:

 

“(e)          The Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Lenders, a waiver fee (the “Waiver Fee”) in an amount
equal to 6.00% of the Aggregate Credit Exposure (determined as of the date such
portion of the Waiver Fee is due and payable); provided, that if before February
28, 2019 the Revolving Bridge Loans have been paid in full, or the Borrower has
entered into a definitive agreement, on terms and conditions reasonably
acceptable to the Administrative Agent and the Required Lenders, to sell
substantially all the equity and/or assets of itself or any of its Subsidiaries
for an amount sufficient to pay the Obligations in full, then the Waiver Fee
shall be reduced from 6.00% to 4.00% of the Aggregate Credit Exposure; provided,
further, that if before April 30, 2019 the Obligations have been paid in full,
then the Waiver Fee shall not be due and payable, otherwise 50% of the Waiver
Fee shall be due and payable in cash on April 30, 2019; provided, further, that
if before May 31, 2019 the Obligations have been paid in full, then the
remaining Waiver Fee shall not be due and payable, otherwise the remaining
Waiver Fee shall be due and payable in cash on May 31, 2019.”

 

(f)            Section 2.12 (Fees) of the Credit Agreement is hereby further
amended by adding the following as clause (g) thereto immediately following
clause (f) as follows:

 



 2 

 

 

“(g)          The Borrower agrees to pay to the Administrative Agent a fee for
the account of each Revolving Lender which shall equal 2.00% of the portion of
the Revolving Loans attributable to such Lender and available or borrowed as
Revolving Bridge Loans, which fee shall be payable in cash on January 31, 2019.”

 

(g)           Section 3.23 (Foreign Subsidiaries) of the Credit Agreement is
hereby amended by labeling the existing paragraph as clause (a) and adding
clause (b) thereto immediately following clause (a) as follows:

 

“(b)          On and after the Fourth Amendment Effective Date, the aggregate
amount of the intercompany Indebtedness owed by the Borrower and the Domestic
Subsidiaries to the Foreign Subsidiaries exceeds the aggregate amount of any
intercompany Indebtedness owed by the Foreign Subsidiaries to the Borrower and
the Domestic Subsidiaries.”

 

(h)           Article III (Representations and Warranties) of the Credit
Agreement is hereby amended by adding a new Section 3.24 thereto with the
heading “Control Accounts” as follows:

 

“Control Accounts. The Loan Parties have obtained a control agreement as
described in Section 3.04(b) of the Security Agreement with respect to each
Deposit Account that does not constitute Excluded Property and a control
agreement as described in Section 3.04(c) of the Security Agreement with respect
to all Securities of any Loan Party held through a Securities Intermediary or
Commodity Intermediary.”

 

(i)            Section 4.02(d) (Each Credit Event; Required Lender Consent) of
the Credit Agreement is hereby amended by adding the following proviso at
immediately preceding the period at the end thereof:

 

“provided, that the Required Lenders hereby consent to the Borrowing, on or
after the Fourth Amendment Effective Date, of the Revolving Bridge Loans”

 

(j)            Article V (Affirmative Covenants) of the Credit Agreement is
hereby amended by adding the following Section 5.13 thereto with the heading
“Fourth Amendment Agreements” and the following clauses:

 

“(a)       Subordinated Financing Commitment Letter. On or before January 18,
2019, the Borrower shall deliver to the Administrative Agent and the Lenders, in
furtherance of the strategic process, a non-binding commitment letter (the
“Commitment Letter”) duly executed by one or more financial institutions (or
other Person reasonably believed by the Borrower to have sufficient financial
resources to provide such financing), in form and substance reasonably
acceptable to the Administrative Agent and the Required Lenders, providing for
financing to the Borrower that is subordinated to the Liens securing, and
Obligations outstanding under, the Credit Agreement in a principal amount of not
less than $50,000,000 to be used to pay in full the Revolving Bridge Loans and
to fund the working capital needs of the Borrower and its Domestic Subsidiaries.
On or before January 31, 2019, the Borrower shall deliver to the Administrative
Agent and the Lenders a binding Commitment Letter with respect to the foregoing
financing. Upon repayment in full of the Revolving Bridge Loans, the then
undrawn portion of the Revolving Commitments shall be deemed terminated.

 

(b)       Take-Out Proposal. On or before January 22, 2019, the Borrower shall
deliver to the Administrative Agent and the Lenders a written proposal in
furtherance of the strategic process, in form, substance and detail reasonably
acceptable to the Administrative Agent and the Required Lenders, that the
Borrower believes in good faith is feasible, that provides for repayment in full
of all Obligations under the Credit Agreement.

 



 3 

 

 

(c)       Field Examination. The Administrative Agent may, during normal
business hours upon reasonable advance notice, conduct such field examinations
at the Loan Parties’ U.S. locations as it may deem necessary or advisable in its
reasonable discretion (including fair market value appraisals), to evaluate
solely the accounts receivable and inventory of the Borrower and its
Subsidiaries, which field examinations shall be at the Borrower's sole cost and
expense.

 

(d)       Anti-Hoarding. On and after the Fourth Amendment Effective Date, the
Borrower shall not permit Domestic Liquidity (calculated based on Bank Cash) to
exceed $7,500,000, which shall constitute (i) a condition precedent under
Section 4.02 of the Credit Agreement to the Borrowing of any Revolving Bridge
Loans and calculated after giving effect to the requested Borrowing and (ii) a
financial covenant under Section 6.12 of the Credit Agreement, tested as of the
last Business Day of each week, and reported in each weekly Cash Flow Forecast
comparison delivered under Section 5.11(d) of the Credit Agreement (which
financial covenant shall be subject to a two-day cure period in the event of any
breach of such financial covenant).

 

(e)        Transfers. On and after the Fourth Amendment Effective Date, the Loan
Parties shall be prohibited from transferring any funds from the Borrower or any
Domestic Subsidiary to any Foreign Subsidiary.

 

(f)       Security in Foreign Subsidiaries. Borrower shall engage in
commercially reasonable efforts to complete, within 10 Business Days of the
Fourth Amendment Effective Date, all actions necessary to provide the
Administrative Agent with a perfected security interest in 100% of the Equity
Interests in the Borrower’s Material Foreign Subsidiaries.

 

(g)       Weekly Cash Flow Calls. The Borrower shall participate in periodic
conference calls not less than weekly with, and as requested by, FTI Consulting
LLC to review and answer any questions and provide copies of materials as may be
reasonably requested related to the to discuss the Cash Flow Forecasts of the
Borrower.”

 

(k)           Article V (Affirmative Covenants) of the Credit Agreement is
hereby further amended by adding the following at the end thereof:

 

“The failure by the Borrower to comply with any of the requirements set forth in
Sections 5.11, 5.12 or 5.13 shall constitute an Event of Default under Article
VII of the Credit Agreement if such non-compliance therewith shall continue
unremedied for a period of three (3) Business Days after delivery by the
Administrative Agent to the Borrower of notice of such non-compliance.”

 

(l)            Section 6.06 (Loans; Investments and Acquisitions) of the Credit
Agreement is hereby amended in clause (d) by adding the following immediately
preceding the semi-colon at the end thereof:

 



 4 

 

 

“, or $100,000 (or the foreign equivalent thereof) at any time outstanding in
excess of any amounts outstanding as of the Fourth Amendment Effective Date”

 

(m)          Section 6.06 (Loans; Investments and Acquisitions) of the Credit
Agreement is hereby further amended by deleting clause (l) in its entirety and
substituting the following in lieu thereof:

 

“(l) the purchase, prior to repayment of the Revolving Bridge Loans and during
(i) fiscal year 2019, of assets in an aggregate amount not to exceed $6,500,000
or (ii) the third quarter of fiscal year 2019, of assets in an aggregate amount
not to exceed $3,105,000, in each case, consisting of (x) intangible assets
relating to strategic product acquisitions for Rising Pharmaceuticals and data
compensation expenses relating to Environmental Protection Agency approval for
Agricultural Protection Products and (y) Capital Expenditures relating to
information technology for development, serialization, warehouse automation,
corporate equipment and hardware.”

 

(n)          Section 6.14 (Restricted Payments; Dividends) of the Credit
Agreement is hereby amended by deleting clause (a) in its entirety and
substituting the following in lieu thereof:

 

“(a) at any time after termination of the Limitation Period, if (i) no Default
or Event of Default has occurred and is continuing or would arise after giving
effect (including giving effect on a pro forma basis) thereto, and (ii) at the
time of and immediately after giving effect (including giving effect on a pro
forma basis) thereto the Borrower is in compliance with the financial covenants
set forth in Section 6.12, then the Borrower may make dividends and
distributions to its shareholders which have been approved by the Board of
Directors of the Borrower, consistent with past practices of the Borrower prior
to the Fourth Amendment Effective Date, of up to $0.01 per share (but not to
exceed $325,000 in the aggregate for any single fiscal quarter);”

 

(o)           Article VI (Negative Covenants) of the Credit Agreement is hereby
amended by adding a new Section 6.21 thereto with the heading “Deposit and
Securities Accounts” as follows:

 

“SECTION 6.21. Deposit and Securities Accounts. Each Loan Party, and each direct
or indirect Domestic Subsidiary of a Loan Party, will not open any new Deposit
Account (as defined in the Security Agreement) or securities account during the
Limitation Period without the prior written consent of the Administrative
Agent.”

 

4.             Conditions to Effectiveness. The effectiveness of this Fourth
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

 

(a)           the Administrative Agent’s receipt of this Fourth Amendment duly
executed by each Loan Party, the Administrative Agent and the Consenting Lenders
constituting Required Lenders;

 

(b)           the Borrower shall have paid all principal and interest due on or
before the Fourth Amendment Effective Date as provided under the Credit
Agreement;

 

(c)           no Default or Event of Default shall have occurred and be
continuing after giving effect to the limited waivers in this Fourth Amendment;

 

(d)           the Administrative Agent’s receipt of an updated secretary’s
certificate with authorizing resolutions for each Loan Party;

 



 5 

 

 

(e)           the Borrower shall have paid to the Administrative Agent, for the
ratable benefit of each Lender that delivers its duly executed signature page to
this Fourth Amendment to the Administrative Agent by email prior to January 7,
2019 at Noon (Eastern Time), or such later date or time as the Administrative
Agent may (prior to the announced occurrence of the Fourth Amendment Effective
Date) determined in its sole discretion (which shall, for the avoidance of
doubt, be no later than 5:00 pm (Eastern Time) on January 7, 2019), a consent
fee in an amount equal to 0.25% of the Aggregate Credit Exposure of such
Consenting Lenders; and

 

(f)            the Borrower shall have paid all expenses in connection with this
Fourth Amendment, including without limitation, the reasonable fees and expenses
of FTI Consulting Inc., as financial advisor to the Administrative Agent, and
McGuireWoods LLP, as legal counsel for the Administrative Agent, for which
summary invoices will be delivered to the Borrower (without waiver of any
privilege or confidentiality).

 

For purposes of determining compliance with the conditions specified in this
Section, each Consenting Lender shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Consenting Lender prior to the effectiveness of this Fourth Amendment specifying
its objection thereto.

 

5.             Further Assurances. Each Loan Party agrees to, to the extent
required by the Loan Documents, make, execute and deliver all such additional
and further acts, things, deeds, instruments and documents as the Administrative
Agent may reasonably require for the purposes of implementing or effectuating
the provisions of this Fourth Amendment and the other Loan Documents.

 

6.             Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Fourth Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document other than as expressly set
forth herein, (b) to prejudice any right or rights which the Administrative
Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, or (c) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower, any of its Subsidiaries or any other
Person with respect to any other waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents. References in the Credit Agreement
to “this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” or other words of like import) and in any Loan Document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as modified hereby.

 

7.             Representations and Warranties. The Borrower and each Guarantor
represents and warrants that (a) it has the corporate or other equivalent power
and authority to make, deliver and perform this Fourth Amendment, (b) it has
taken all necessary corporate or other equivalent action to authorize the
execution, delivery and performance of this Fourth Amendment, (c) this Fourth
Amendment has been duly executed and delivered on behalf of such Person, (d)
this Fourth Amendment constitutes a legal, valid and binding obligation of such
Person, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) each of the
representations and warranties made by such Loan Party in or pursuant to the
Loan Documents is true and correct in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case on and as of the date hereof as if made on and as of
the date hereof, except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date, and (f) no
Default or Event of Default has occurred and is continuing as of the date hereof
after giving effect to the limited waivers in this Fourth Amendment or would
result after giving effect to this Fourth Amendment and the transactions
contemplated hereby.

 



 6 

 

 

8.            Acknowledgement and Reaffirmation. By their execution hereof, the
Borrower and each Guarantor hereby expressly (a) consents to this Fourth
Amendment, (b) acknowledges that the covenants, representations, warranties and
other obligations set forth in the Credit Agreement and the other Loan Documents
to which the Borrower or such Guarantor is a party remain in full force and
effect (it being understood and agreed that to the extent any such covenants,
representations, warranties or other obligations are expressly modified herein,
such covenants, representations, warranties or obligations shall continue in
full force and effect as expressly modified herein), (c) ratifies and reaffirms
any guarantee and grant of security interests and Liens on any of their
respective Collateral pursuant to any Loan Document as security for or otherwise
guaranteeing the Obligations under or with respect to the Loan Documents and
confirm and agree that such security interests and Liens are in all respects
continuing and in full force and effect and shall continue to secure all of the
Obligations under the Loan Documents (after giving effect to this Fourth
Amendment), and (d) ratifies and reaffirms the First Amendment to Second Amended
and Restated Credit Agreement, dated December 13, 2017, the Second Amendment and
Waiver to Second Amended and Restated Credit Agreement, dated May 3, 2018, and
the Third Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement, dated September 11, 2018.

 

9.            Costs and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery and administration of this Fourth Amendment
and the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.

 

10.          Execution in Counterparts. This Fourth Amendment may be executed by
one or more of the parties hereto in any number of separate counterparts and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Fourth Amendment
by facsimile, telecopy, pdf or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

11.          Governing Law. This Fourth Amendment and the rights and obligations
of the parties under this Fourth Amendment shall be governed by, and construed
in accordance with, the law of the State of New York, without reference to the
conflicts or choice of law principles thereof.

 

12.          Entire Agreement. This Fourth Amendment is the entire agreement,
and supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Fourth Amendment is a Loan Document
and is subject to the terms and conditions of the Credit Agreement.

 

13.          Successors and Assigns. This Fourth Amendment shall be binding on
and inure to the benefit of the parties and their heirs, beneficiaries,
successors and permitted assigns.

 



 7 

 

 

14.           Release.  The Borrower, on behalf of itself and its Subsidiaries,
successors, assigns and other legal representatives, hereby releases, waives,
and forever relinquishes all claims, demands, obligations, liabilities and
causes of action of whatever kind or nature (collectively, the “Claims”),
whether known or unknown, which any of them have, may have, or might assert at
the time of the execution of this Fourth Amendment or in the future against the
Administrative Agent, the Lenders and/or their respective present and former
parents, affiliates, participants, officers, directors, employees, agents,
attorneys, accountants, consultants, successors and assigns (each a “Releasee”),
directly or indirectly, which occurred, existed, were taken, permitted or begun
from the beginning of time through the date hereof, arising out of, based upon,
or in any manner connected with (a) the Loan Documents and/or the administration
thereof or the Obligations created thereby, (b) any discussions, commitments,
negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any of the Obligations, or (c) any matter related
to the foregoing; provided, that the foregoing shall not release Claims arising
following the date hereof.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment and
Limited Waiver to be executed under seal by their duly authorized officers, all
as of the day and year first written above.

 

  LOAN PARTIES:       ACETO CORPORATION, as Borrower           By:      /s/
Rebecca A. Roof                                                   Name: Rebecca
A. Roof   Title: Chief Financial Officer          

ACETO AGRICULTURAL CHEMICALS CORPORATION,
as Guarantor

          By:      /s/ Rebecca A.
Roof                                                   Name: Rebecca A. Roof  
Title: Chief Financial Officer           PACK PHARMACEUTICALS, LLC, as Guarantor
          By:      /s/ Rebecca A.
Roof                                                   Name: Rebecca A. Roof  
Title: Chief Financial Officer           RISING PHARMACEUTICALS, INC., as
Guarantor           By:      /s/ Rebecca A.
Roof                                                   Name: Rebecca A. Roof  
Title: Chief Financial Officer           RISING HEALTH, LLC, as Guarantor      
    By:      /s/ Rebecca A. Roof                                                
  Name: Rebecca A. Roof   Title: Chief Financial Officer

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  Administrative Agent and Lenders:      

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, and as
Administrative Agent, Swingline Lender and an Issuing Bank

          By:      /s/ Reginald T.
Dawson                                             Name: Reginald T. Dawson  
Title: Managing Director

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender           By:      /s/ Nicholas J.
Watts                                                  Name: Nicholas J. Watts  
Title: Authorized Officer

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

 

  CITIBANK, N.A., as a Lender           By:      /s/ Harry
Vlandis                                                         Name: Harry
Vlandis   Title: Attorney in Fact,
          Citibank, N.A.

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  TD BANK, N.A., as a Lender           By:      /s/ Katherine
Brunelle                                                Name: Katherine Brunelle
  Title: Vice President

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender           By:      /s/
Chelsea Brophy                                                     Name: Chelsea
Brophy   Title: Associate

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  SANTANDER BANK, N.A., as a Lender           By:      /s/ Brian
Braungard                                                    Name: Brian
Braungard   Title: Vice President

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  BANK LEUMI USA, as a Lender           By:      /s/ Douglas J.
Meyer                                                 Name: Douglas J Meyer  
Title: Senior Vice President                 Bank Leumi USA       By:      /s/
Michael Zelazny                                                   Name: Michael
Zelazny   Title: AT

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  BMO HARRIS BANK, N.A., as a Lender           By:      /s/ Pam
Wicker                                                            Name: Pam
Wicker   Title: Director

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender           By:      /s/
Patrick M. Hanley                                                 Name: Patrick
M. Hanley   Title: Senior Vice President

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 

 

  PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,
as a Lender           By:      /s/ James F.
Cloudman                                               Name: James F. Cloudman  
Title: Senior Vice President

 

 

 

Aceto Corporation

Fourth Amendment and Limited Waiver to Second Amended and Restated Credit
Agreement

Signature Page 



 

 